REINHARDT, Circuit Judge,
concurring:
The question in this case is whether private individuals gathering signatures on Fred Meyer’s property are state actors. I agree with the majority that they are not and, therefore, that the district court properly dismissed Fred Meyer’s section 1983 claim. I do not, however, agree with the majority’s confusing and misleading explanation of why the defendants are not state actors. My colleagues make the problem far more complicated than it is, rely on the wrong law, and leave the erroneous impression that our answer might be different but for the niceties of Oregon appellate court decisions.
My colleagues reach their conclusion for two overlapping and equally irrelevant reasons: first, that the right of access to certain property articulated in State v. Cargill, 100 Or.App. 336, 786 P.2d 208 (1990), aff'd by an equally divided court, 316 Or. 492, 851 P.2d 1141 (1993), has been limited by later Oregon state court eases; second, that Fred Meyer may impose reasonable time, place and manner restrictions on the activities of signature-gatherers. Rather than resting on these wholly irrelevant grounds, the first of which has the additional vice of being based on an erroneous reading of Oregon court decisions, I prefer to rely on elementary principles of law regarding the distribution of powers between the people and their government, as well as non-controversial and controlling United States Supreme Court precedent.
The whole purpose of the initiative process is to permit the people to act when their government fails to do so. In the absence of some unprecedented and peculiar state law that would transform that process into its polar opposite, citizens gathering signatures to place a measure on a ballot simply are not state actors.
I.
I should note preliminarily that the only defendants here are the signature-gatherers and that there is no contention that in collecting signatures they were acting in conjunction with any state officials. The United States Supreme Court’s decisions clearly delineate the limited situations under which a private individual may be considered a state actor. This case is indisputably not among them.
In Edmonson v. Leesville Concrete Co., the Court stated: “Although the conduct of pri*1417vate parties lies beyond the Constitution’s scope in most instances, governmental authority may dominate an activity to such an extent that its participants may be deemed to act with the authority of the government and, as a result, be subject to constitutional restraints.” 500 U.S. 614, 619, 111 S.Ct. 2077, 2082, 114 L.Ed.2d 660 (1991). In determining whether a defendant is a state actor, courts should examine: “[1] the extent to which the actor relies on governmental assistance and benefits, [2] whether the actor is performing a traditional governmental function, and [3] whether the injury caused is aggravated in a unique way by the incidents of governmental authority.” Id. at 622, 111 S.Ct. at 2083. Fred Meyer has no colorable argument to offer regarding the third factor, and its arguments on the first two factors fail completely in light of Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 98 S.Ct. 1729, 56 L.Ed.2d 185 (1978).1
A.
The first relevant question, for purposes of determining whether the defendants are state actors, is the extent to which they rely on “governmental assistance and benefits.” Edmonson, 500 U.S. at 621, 111 S.Ct. at 2083. It is with respect to this question that the majority launches into its search and destroy mission through Oregon state law. That expedition is, of course, wholly unnecessary. The state has provided no governmental assistance or benefits to the defendants.
The closest analogy is found in Flagg Bros. The state statute at issue in that case permitted the defendant storage company to dispose of the plaintiffs’ property. The plaintiffs argued that the defendant could be deemed state actors because, by enacting the statute, the state had “authorized and encouraged” the defendants’ conduct. 436 U.S. at 164, 98 S.Ct. at 1737-38. The Court rejected the argument. It said that the state had simply “announee[d] the circumstances in which its courts will not interfere” with deprivations of property. Id. at 166, 98 S.Ct. at 1738-39. The state’s declaration that it would not act was, in the Court’s view, insufficient to transform the private defendants into state actors. Id. at 164-65, 98 S.Ct. at 1737-38.
As in Flagg Bros., “the crux of [Fred Meyer’s] complaint is not that the State has acted, but that it has refused to act.” Flagg Bros., 436 U.S. at 166, 98 S.Ct. at 1738. By refusing to prosecute the defendants as trespassers, and by limiting the circumstances in which Fred Meyer can obtain an injunction against their activities, the state has simply “decline[d] to provide a remedy for [a] private deprivation[ ] of property.” Id.2 That does not constitute state assistance and, thus, does not transform the defendants into state actors — regardless of the scope of the petition gatherers’ right of access.
In fact, the Oregon court decisions granting signature-gatherers a right of access to property do not make the defendants state actors, wholly aside from any active/passive distinction set forth in Flagg Bros. A judicial declaration that citizens have the right to enter certain privately owned property in order to gather signatures for initiative petitions does not constitute the providing of “governmental assistance or benefits” to those citizens. Instead, it simply constitutes a recognition that certain rights are protected by the Oregon Constitution. A declaration of constitutional rights does not convert private individuals to whom those rights inure into state actors.
B.
The next question is whether the defendants are exercising a traditional governmental function. While I agree with the conclusion the majority expresses in its one-sentence resolution of this issue, I think it worthwhile to offer a reasoned explanation of why they are not.
*1418Cases falling within the traditional governmental function rationale have been narrowly and carefully defined. Flagg Bros., 436 U.S. at 156-60, 98 S.Ct. at 1734-35. In dismissing the plaintiffs’ argument that the defendants were state actors, the Flagg Bros. Court explained that “very few” state functions are traditionally exclusively reserved to the state, with the primary examples being the function of conducting elections of state officials and the municipal function.3 Id. at 157-159, 98 S.Ct. at 1738-35 (citing, inter alia, Terry v. Adams, 345 U.S. 461, 73 S.Ct. 809, 97 L.Ed. 1152 (1953) (“white primary” case), and Marsh v. Alabama, 326 U.S. 501, 66 S.Ct. 276, 90 L.Ed. 265 (1946) (“company town” case));4 see also Edmonson, 500 U.S. at 625-26, 111 S.Ct. at 2086 (peremptory challenges in jury selection). According to Flagg Bros., the exclusive governmental function doctrine does not reach private political activity, but only the conduct of elections. Flagg Bros., 436 U.S. at 158, 98 S.Ct. at 1735.
This case involves private political activity. The initiative power exercised by the defendants is not an exclusive state function or a state function at all. To the contrary, that power is “reserved to the people” by the Oregon Constitution. See Lloyd Corp. v. Whiffen, 315 Or. 500, 849 P.2d 446, 451-52 (1993) (quoting Or. Const., Art. IV, Sect. 1, which states that “the initiative and referendum powers,” part of the legislative power, are “reserved to the people”). So too with the initiative process in the other states. See Cal. Const. Art. II, § 8.
Fred Meyer plainly confuses the powers of the state with those of the people. The people act for themselves when they exercise their reserved powers, not on behalf of the state. The state acts by conducting elections, collecting taxes, and performing other governmental functions. See Ball v. James, 451 U.S. 355, 366, 101 S.Ct. 1811, 1818-19, 68 L.Ed.2d 150 (1981); Flagg Bros., 436 U.S. at 163, 98 S.Ct. at 1737. The functions performed by the people are entirely different. When a person votes in a state-conducted election, he is exercising a reserved power; he is not a state actor. When a person pays taxes to a state tax collector, he is acting as a private citizen. It is the polling official, the vote counter, and the tax collector who are the state actors. Similarly, when a person petitions the government to redress his grievances, he is indisputably not acting on behalf of the state or under color of law. So too, when a person seeks to have a measure placed on the ballot, either by collecting signatures or otherwise, he is exercising the privileges of a citizen, not acting on behalf of the state. Thus, both a proper reading of Flagg Bros, and an elementary understanding of the distribution of powers in a democratic society make clear that the defendants are in no way performing a traditional governmental function.
In short, citizens gathering signatures to place an initiative measure on the ballot are just not state actors.
II.
Because signature-gatherers are not state actors, there is absolutely no reason for the majority’s peregrination through state law in an effort to divine where and when Oregon permits individuals to go about the task of collecting signatures. How Oregon courts limit or do not limit signature-gatherers’ right of access to private property is wholly irrelevant to the question before us. However, because I believe the line of Oregon cases that the majority misconstrues to be of exceptional importance, I feel compelled to point out the majority’s errors.
*1419The first reason given in the proposed opinion for rejecting Fred Meyer’s claim that the defendants are state actors is that the “Oregon courts have limited the application of Cargill.” Opinion at 1415. That is incorrect. Cargill is one of a series of Oregon eases staking out a right of access to private property for proponents of initiative petitions. See also Lloyd Corp., Ltd. v. Whiffen (Whiffen I), 307 Or. 674, 773 P.2d 1294 (1989); Lloyd Corp., Ltd. v. Whiffen (Whiffen II), 315 Or. 500, 849 P.2d 446, 452 (1993); State v. Dameron, 316 Or. 448, 853 P.2d 1285 (1993). Specifically at issue in Cargill was whether the state could enforce its trespass laws by prosecuting a defendant who had been gathering signatures for an initiative petition on the privately-owned sidewalk outside the main entrance of a Fred Meyer store. Cargill, 786 P.2d at 209. After emphasizing that “[t]he Fred Meyer store at which defendants were arrested is a modern replacement for the town square or park,” that “Fred Meyer’s invitation to the public was broad and for more than commercial activity,” and that there was “no evidence that defendants’ activities substantially interfered with Fred Meyer’s commercial activities,” the court reversed the defendants’ trespassing convictions. Id. at 212, 214.
Subsequent Oregon Supreme Court cases strengthened and elaborated upon the principles enunciated in Cargill, rather than limiting the case to its facts, as the majority opinion suggests. In Whiffen II, the court ruled that, under Article VI, section 1, of the Oregon Constitution, the owner of a large shopping center may be required to allow persons to use privately-owned common areas to seek signatures on initiative petitions.5 In doing so, it relied heavily on the California Supreme Court’s decision in Robins v. Pruneyard Shopping Center, 23 Cal.3d 899, 153 Cal.Rptr. 854, 592 P.2d 341 (1979), aff'd, 447 U.S. 74, 100 S.Ct. 2035, 64 L.Ed.2d 741 (1980), as well as on related constitutional decisions from other state and federal courts. E.g., Marsh v. Alabama, 326 U.S. 501, 66 S.Ct. 276, 90 L.Ed. 265 (1946); Woodland v. Michigan Citizens Lobby, 423 Mich. 188, 378 N.W.2d 337 (1985). While concluding that “to prohibit the gathering of signatures on initiative petitions in the common areas of large shopping centers ... would ‘impinge on constitutional rights’ conferred on the citizens of this state” by the Oregon Constitution, the court also stated that the resulting constitutional right of access was subject to reasonable time, place, and manner restrictions. Whiffen II, 849 P.2d at 447.
The Oregon Supreme Court again faced these issues in State v. Dameron, 316 Or. 448, 853 P.2d 1285 (1993), a subsequent case procedurally equivalent to Cargill in which persons seeking petition signatures on the privately-owned sidewalks of a Fred Meyer store had been prosecuted for trespassing.6 The court affirmed the appellate court’s reversal of the defendants’ convictions. Reaffirming its holding in Whiffen II that persons gathering petition signatures have a state constitutional right of access to certain privately-owned shopping centers, the court nonetheless cautioned against an overly expansive interpretation of that right. It emphasized the fact-specific nature of the inquiry into whether any given shopping center must provide access to such persons, noting that the focus of the inquiry must be on whether the shopping center is large and whether large numbers of persons gather there. Dameron, 853 P.2d at 1289 n. 7, 1292 n. 10.
The majority erroneously relies on the Oregon Court of Appeals’ statement in an earlier case that “Cargill is limited by its facts.” Opinion at 1415 (quoting Fred Meyer, Inc. v. McDonald, 112 Or.App. 321, 828 P.2d 1054, 1055 (1992), rev. denied, 316 Or. 382, 852 P.2d 839 (1993)). Aside from the fact that the McDonald statement is quoted out of context, McDonald was decided a year prior *1420to the Oregon Supreme Court’s definitive resolution of this issue. In Whiffen II, the court unequivocally stated: “We agree with the reasoning of the Court of Appeals in State v. Cargill.” 849 P.2d at 452; see also Whiffen II, 849 P.2d at 470 (Gillette, J., dissenting) (“[consistent with Cargill, defendants here also assert — and the majority agrees — that they have a [constitutional] right to gather signatures”). McDonald thus tells us little about the Oregon Supreme Court’s view as to the breadth of Cargill’s holding.
Although courts have cautioned against an overly expansive reading of Cargill, they have in no way narrowed its holding. What later opinions have said is that each ease must be considered on its facts, i.e., that evaluating what property that initiative proponents have the right to enter requires an extremely fact-specific inquiry. Nothing in Cargill is to the contrary. Accordingly, such statements do not limit Cargill. Rather, the principles set forth in Cargill remain as strong as ever.
Moreover, even if Cargill were narrowly interpreted and only applied, for example, to a few of the largest Fred Meyer stores (there are 40 of them), this would not defeat the logic of Fred Meyer’s claim, as the majority opinion suggests. Rather, it would simply serve to limit Fred Meyer’s claim to those few stores. Fred Meyer asserts in its brief that because of the state court decision in Cargill, the defendants have been granted access to Fred Meyer stores generally. If, however, only certain stores are affected, then that would only mean that Fred Meyer’s state action argument would fail as to the other stores. The problem with respect to the affected stores would, of course, be identical whether Cargill had been limited or not. Accordingly, concluding (erroneously or not) that Cargill has been limited to certain stores in no way brings us any nearer to the ultimate answer in this ease.
Most important, the problem with the majority opinion’s heavy reliance on the “limiting” of Cargill is that it implies that, given an unlimited or invigorated Cargill (or a stronger case from another jurisdiction, see, e.g., Robins v. Pruneyard, 23 Cal.3d 899, 153 Cal.Rptr. 854, 592 P.2d 341 (1979)), Fred Meyer’s claim might be upheld. As explained in part I, such a conclusion would be clearly wrong, given the nature of the initiative process and the controlling Supreme Court precedent. Whether Cargill is limited or unlimited, signature-gatherers are simply not state actors.
The second reason given in support of the opinion’s holding is that Fred Meyer “still has options to restrict petitioning in front of its stores.” Opinion at 1415; see also opinion at 1416 (“Fred Meyer is incorrect to state that it does not have any recourse to limit the actions of solicitors of ballot signatures”). Specifically, the opinion refers to the fact that the Oregon courts have ruled that store-owners may impose reasonable time, place, and manner restrictions on the activities on signature-getters. See, e.g., Whiffen II, 849 P.2d at 454 (1993).
The time, place, and manner argument, like the number of stores argument, is not relevant to the issue of whether the defendants are state actors. It is directed instead to the substance of Fred Meyer’s takings claim. The argument is that the infringement of property interests that has allegedly occurred is not as grave as Fred Meyer claims — in other words, that no violation of a constitutionally protected right has occurred. This fact, however, has nothing to do with whether the defendants are state actors. As one academic commentator has emphasized, the state action inquiry looks solely to “the extent of the challenged action’s connection with the state; it does not purport to consider the extent to which the complained-of activity impairs a constitutional value in the particular case.” Cole, Federal and State “State Action”: The Undercritical Embrace of a Hypercriticized Doctrine, 24 Ga.L.Rev. 327, 331 (1990).
When private citizens exercise their fundamental right to seek to have an initiative measure placed on the ballot, they are private individuals and nothing more. Whether they gather signatures outside some or all of Fred Meyer’s stores, and whether they do so only in the mornings or twenty-four hours a day, they are not state actors. In short, I strongly disagree both with the overall approach taken in the majority opinion and with the majority’s analysis of Oregon law. *1421The majority’s interpretation of that state’s decisional law not only is erroneous, but it has no relevance to the pivotal question: Whether the defendants are state actors. Because Fred Meyer has not alleged the requisite state action, it has not stated a cognizable section 1983 claim. I would affirm the dismissal on this ground.

. The third factor enumerated in Edmonson— that the injuty be aggravated in a unique way by the incidents of governmental authority — is clearly inapplicable here, since no incidents of governmental authority are involved.


. Although the state rule authorizing defendants’ conduct in the present case is decisional rather than statutory, the identical analysis applies. See Flagg Bros., 436 U.S. at 161 n. 10, 98 S.Ct. at 1735 n. 10 (concluding that "the mere existence of a body of property law in a State, whether decisional or statutory,” was insufficient to support a finding that defendants were state actors).


. The court also left open the possibility that such functions as education, fire and police protection, and tax collection would be found to have been administered with a sufficient degree of exclusivity to be covered by the traditional governmental function doctrine. Id. at 163 & n. 14, 98 S.Ct. at 1737 & n. 14. Tax collection appears clearly to qualify. Some of the others may be more problematic. See Rendell-Baker v. Kohn, 457 U.S. 830, 102 S.Ct. 2764, 73 L.Ed.2d 418 (1982) (private school funded primarily by public sources and regulated by public authorities not state actor).


. In light of Marsh and its progeny, there is considerable irony in Fred Meyer's claim that the defendants are state actors. The locus of dispute in this line of cases has always been whether the property-owner can properly be deemed a state actor. See, e.g., Whiffen II, 849 P.2d at 474 (Gillette, J., dissenting).


. It was the second time that the Oregon Supreme Court had ruled in the same action. In Lloyd Corp., Ltd. v. Whiffen (Whiffen I), 307 Or. 674, 773 P.2d 1294 (1989) — a case relied upon by the Oregon Court of Appeals in Cargill — the court had held that persons have a "subconstitu-tional" right to seek signatures on shopping center properly.


. On the same day that it issued the opinion in Dameron, the Supreme Court also issued its one-sentence affirmance of Cargill. See 316 Or. 492, 851 P.2d 1141 (1993).